Case: 17-10089   Date Filed: 10/10/2017   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-10089
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:15-cv-24173-PAS



ISIDORA RIVERA,

                                               Plaintiff - Appellant,

                         versus

ROYAL CARIBBEAN CRUISES LTD.,
a Liberian Corporation
d.b.a. Royal Caribbean International,

                                               Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (October 10, 2017)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 17-10089    Date Filed: 10/10/2017    Page: 2 of 6


      Isidora Rivera appeals the magistrate judge’s striking of her expert

witnesses, the magistrate judge’s denial of a motion to compel depositions, the

magistrate judge’s denial of a motion to compel production of a video, and the

district court’s entry of summary judgement against her. After careful review of

the record and briefs, we affirm on all issues.

      This suit arises from Rivera’s journey on Royal Caribbean’s ship, Allure of

the Seas. While onboard the vessel, Rivera attended a show. At the show’s venue,

Rivera walked onto the stage area, which was actually an ice rink. She alleges that

the stage was “not barricaded or roped off, and had no one present to warn her of

the danger,” and that she slipped on the ice and fell, sustaining injuries. She

subsequently filed this suit.

      Toward the beginning of the suit, on January 15, 2016, the district court

entered an order setting the trial date and pretrial deadlines. This order required

Rivera to furnish her expert witness list and accompanying reports to Royal

Caribbean by July 27, 2016. The order stated “only those expert witnesses shall be

permitted to testify,” and required that Rivera make the named experts available

for deposition by Royal Caribbean within the 14 day period after the list was

furnished. The order further closed all discovery on September 22, 2016.

      On July 27, 2016, the day of the deadline for her expert witness disclosure,

Rivera filed a motion to extend the deadline to August 19, 2016. Royal Caribbean


                                          2
                Case: 17-10089          Date Filed: 10/10/2017    Page: 3 of 6


did not oppose it, and the district court granted it the next day. Notably, the order

did not extend the close of discovery, which remained September 22.

       On August 19, Rivera served her expert witness list.1 Per the discovery

schedule, she then had 14 days to “make [her] experts available for deposition by

[Royal Caribbean].” She did not do so. At a hearing on September 15, the

magistrate judge ordered that the experts be made available for deposition by

September 22, the close of discovery. Once again, Rivera did not make her experts

available by the deadline. Royal Caribbean moved to strike the experts on October

13, 2016, and the magistrate judge granted the motion.

                                   I.       Motions to Compel

       We first dispose of the appeals of the denials of the motions to compel. The

magistrate judge denied the motions to compel depositions and production of a

video on September 19, 2016. Rivera appears to have not objected to this order at

all, and certainly did not do so within the 14 days required by Fed. R. Civ. P. 72(a).

Therefore, she has waived this claim. See Fed. R. Civ. P. 72(a); Peter Letterese &

Assocs., Inc. v. World Inst. of Scientology Enters., 533 F.3d 1287, 1298 n.12 (11th

Cir. 2008); Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1366 (11th Cir. 2007)

(per curiam).



1
 Rivera only served two of three expert reports on this date. The third report was provided on or
around September 22.
                                                3
                 Case: 17-10089       Date Filed: 10/10/2017       Page: 4 of 6


                                II.    Striking Expert Witnesses

       We review a trial court’s “decision to admit or exclude expert testimony for

abuse of discretion.” Tampa Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171, 1178

(11th Cir. 2013). We “have often held that a district court’s decision to hold

litigants to the clear terms of its scheduling orders is not an abuse of discretion.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th Cir.

2011); see also Bearint ex rel. Bearint v. Dorell Juvenile Grp., Inc., 389 F.3d 1339,

1349 (11th Cir. 2004) (“Given the wide latitude the district court has to exclude

untimely submissions, we cannot say that it abused its discretion to exclude this

report.”).

       Here, the district court, on Rivera’s motion, extended the expert disclosure

deadline, which deadline Rivera had known about for at least six months. Rivera

still failed to meet the deadline. It was not an abuse of discretion for the district

court to enforce its deadlines in striking the experts. See Josendis, 662 F.3d at

1307; Bearint, 389 F.3d at 1349. Therefore, we affirm the striking of the expert

witnesses. 2




2
  Rivera very well may have waived this issue as well by failing to timely object to the
magistrate judge’s order. See Fed. R. Civ. P. 72(a). However, even if we construe her Motion to
Reopen and Extend Expert Discovery as a timely objection to the magistrate judge’s order, and
thus construe this appeal as one of the district court’s denial of that Motion, we still affirm the
striking of the expert witnesses.
                                                 4
                Case: 17-10089        Date Filed: 10/10/2017      Page: 5 of 6


                                   III.   Summary Judgment

        Rivera also appeals the district court’s granting of summary judgment to

Royal Caribbean on the single count negligence complaint. We review de novo,

viewing the evidence in the light most favorable to the nonmoving party. Jurich v.

Compass Marine, Inc., 764 F.3d 1302, 1304 (11th Cir. 2014) (per curiam); see also

Am. Dredging Co. v. Lambert, 81 F.3d 127, 129 (11th Cir. 1996). Summary

judgment is appropriate when “there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law. Jurich, 764 F.3d at

1304.

        Under federal maritime law, 3 we rely on “general principles of negligence

law,” and require the plaintiff make out the familiar four elements of negligence:

duty, breach, causation, and damages. Chaparro v. Carnival Corp., 693 F.3d

1333, 1336 (11th Cir. 2012) (per curiam). When the causal link between alleged

injuries and the incident at issue is not readily apparent to a lay person, expert

medical testimony as to medical causation is typically required. See Allison v.

McGhan Med. Corp., 184 F.3d 1300, 1320 (11th Cir. 1999); see also Kellner v.

NCL (Bahamas), Ltd., No. 15-23002-CIV, 2016 WL 4440510 (S.D. Fla. Aug. 22,

2016) (applying rule in maritime case).

3
  “Even when the parties allege diversity of citizenship as the basis of the federal court’s
jurisdiction . . . , if the injury occurred on navigable waters, federal maritime law governs the
substantive issues in the case.” Everett v. Carnival Cruise Lines, 912 F.2d 1355, 1358 (11th Cir.
1990).
                                                5
              Case: 17-10089    Date Filed: 10/10/2017   Page: 6 of 6


      The district court found that Rivera had not met her burden as to proximate

causation, and we agree. Without medical expert testimony, it is not possible to

distinguish between the ailments Rivera experienced before the fall and those she

experienced after—and due to—the fall. Further, due to the nature of the injuries

that she alleges—including, for example, back pain, depression, anxiety, and vision

issues—expert testimony is simply required in order to even understand the nature

and extent of the injuries. Thus, as Rivera has not met her burden with respect to

proximate causation, we affirm the district court’s grant of summary judgment to

Royal Caribbean. See Allison, 184 F.3d at 1321; Kellner, 2016 WL 4440510.

      AFFIRMED.




                                         6